'Wade, J.
• 1. The charge in the indictment, that the assault was made with a shotgun, and that it was “a weapon likely to produce death,” was sufficiently proved by showing the wounds, how they were made, and that the weapon used was in fact a shotgun, and was loaded with shot. Turner v. State, 57 Ga. 107.
2. A ’conviction 'of assault with intent to murder, based on either direct or circumstantial evidence, may be upheld although no particular motive for the commission of the offense is apparent and the jury may be unable to determine from the evidence what the defendant’s motive really was. Sterling v. State, 89 Ga. 807 (15 S. E. 743).
*297Decided May 4, 1915.
Indictment for assault with intent to murder; from Floyd superior court — Judge Wright. March 3, 1915.
Súbanles & Mebane, for plaintiff in error.
W. E. Ennis, solicitor-general, contra.
3. Where there is some evidence tending to prove the guilt of the accused, as well as some evidence-tending to establish an alibi in his favor, it is for the jury to accept or disregard such evidence as they see proper, and this court will not disturb their finding.
4. It is not within the power of this court to consider an exception that the sentence of the court is too severe, if it does not exceed the sentence provided for by the statute under which the accused was convicted.

Judgment affirmed.